Citation Nr: 0323867	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability to 
include service connection based on exposure to herbicides.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to November 
1964, from January 1965 to January 1968 and from September 
1983 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Board videoconference in January 
2001.  The appeal originally included the additional issues 
of entitlement to service connection for left knee disability 
and for dental disability.  The appeals as to these issues 
were denied by the Board in a May 2002 decision. 


REMAND

In May 2002, the Board directed that additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002) be 
conducted.  The Board determined at that time that 
adjudication of the issues on appeal required that the 
veteran undergo VA examinations and also that any outstanding 
treatment records must be obtained.  A review of the claims 
file reveals that the veteran has not been afforded the 
required examinations and the treatment records have not been 
obtained.  The veteran has indicated that he has moved during 
the course of this appeal and requested that the required 
examinations be conducted at a convenient location near his 
new residence.  

The Board notes the regulation under which the Board 
attempted to developed the evidence for the issues on appeal 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In view of the Federal Circuit's holding, the 
Board must now return the case to the RO so that it may 
conduct the required evidentiary development and review any 
additional evidence obtained as a result thereof as a 
preliminary matter.  

Upon review of the claims file, the Board also finds that 
appropriate notice required by the the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations is 
lacking and must be provided to the appellant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  Therefore, while the 
Board regrets further delay in this case, it appears that 
additional action by the RO to comply with all VCAA notice 
requirements is also necessary before the Board may properly 
proceed with appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should obtain all pertinent 
treatment records from the William 
Beaumont Army Medical Center in El Paso, 
Texas, as well as any pertinent medcal 
treatment records located at McWertly 
Medical Center at Fort Sam Houston, 
Texas.    

3.  The veteran should be afforded VA 
examinations (In San Antonio, if 
possible, as requested by the veteran due 
to a change of residence) by an 
appropriately qualified healthcare 
professional(s) to determine the nature, 
extent and etiology of any skin 
disability and/or asthma found on 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the examinations.  
All necessary testing should be 
accomplished.  The examiner(s) should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
appropriate examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran 
current experiences a skin disability 
and/or asthma which is/are related to his 
active duty.  With regard to the asthma 
claim, the examiner should also express 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently has a skin disability which is 
related to exposure to herbicide while on 
active duty.  For purposes of this 
opinion, the veteran's exposure to 
herbicides is to be presumed.  If the 
examiner(s) cannot offer a requested 
opinion without engaging in speculation, 
that fact should be noted.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respons.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



